Exhibit 10.1
NOTE: CERTAIN MATERIAL HAS BEEN REDACTED FROM THIS DOCUMENT AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.
THE LOCATIONS OF THESE REDACTIONS ARE INDICATED THROUGHOUT THE DOCUMENT BY THE
FOLLOWING MARKING: [***].
2009 EXECUTIVE MANAGEMENT INCENTIVE AWARDS
As Adopted by the Compensation and Human Resources Committee of the Board of
Directors on March 23, 2009
Introduction
     2009 Executive Management Incentive Awards (“EMIA”), made pursuant to
Article 9 of the King Pharmaceuticals, Inc. (the “Company”) Incentive Plan (the
“Plan”), will be based upon one or more financial objectives (“Financial
Objectives”). In determining the potential EMIA payout for any participant, the
Financial Objectives shall be evaluated and applied either by the Committee or
by the Chief Executive Officer, as further detailed below. All capitalized terms
not otherwise defined shall have the meanings assigned to them in the Plan.
Administration
     The Compensation and Human Resources Committee of the Board of Directors of
the Company (the “Committee”) shall have complete discretionary authority over
the administration of the EMIAs as set forth herein including, without
limitation, the authority to adjudicate claims related to EMIAs, interpret the
terms of EMIAs, and to resolve disputes and factual questions related to EMIAs.
Determinations of the Committee shall be binding on the Company and the EMIA
participants.
Eligibility to Participate
     Except as otherwise determined by the Committee, executives having the
title of Vice President or more senior titles as of January 1, 2009 shall be
eligible to participate in the 2009 EMIA. The following officers shall be
designated “Top Executives” for purposes of the Plan: President and Chief
Executive Officer; Chief Financial Officer; Chief Commercial Officer; President,
Alpharma Animal Health; Chief Legal Officer; Corporate Compliance Officer; Chief
Science Officer.
          The Committee and/or the Chief Executive Officer, as further detailed
below in the section entitled “Approval of Objectives”, may establish an EMIA
for an executive who is hired or promoted to fill an EMIA-eligible position
after January 1, 2009; provided, however, that

  a.   unless the Committee shall determine otherwise, an EMIA may be
established for a Top Executive after 90 days have elapsed since January 1, 2009
only if 75.1% or more of the performance time period is remaining at the time
the EMIA is established, in accordance with Treas. Reg. § 1.162-27(e);     b.  
any executive hired after September 30, 2009 is ineligible for an EMIA; and    
c.   any employee of the Company promoted into an EMIA-eligible position who
becomes an EMIA Participant (but who is not a Top Executive) shall participate
prorata in the EMIA

 



--------------------------------------------------------------------------------



 



      program and in any other 2009 cash incentive plan in which the employee
participated prior to becoming an EMIA Participant.

Objectives
     The EMIA for each Participant shall be based entirely upon one or more
Financial Objectives. Each Financial Objective shall be based upon prospective
financial goals, the accomplishment of which is substantially uncertain at the
time of the establishment of the EMIA. Unless the Committee shall determine
otherwise, EMIAs for Top Executives shall be established during the first 25% of
the applicable performance period.
Approval of Objectives
     The Committee shall establish and approve each Financial Objective and any
amendments thereto.
Weighting of Objectives
     The weighting of EMIA objectives shall be as follows:

          Financial Executive   Objective*
President and Chief Executive Officer
  100% Corporate Cash from Operations
 
   
Steven J. Andrzejewski and Commercial
  80% Corporate Cash from Operations;
Operations Participants
  20% Total prescriptions and/or
 
  units for promoted products
 
   
Eric J. Bruce and Animal Health
  80% Corporate Cash from Operations;
Participants
  20% Animal Health Operating Income
 
   
Dennis O’Brien and Meridian
  80% Corporate Cash from Operations;
Participants
  20% Meridian Operating Income
 
   
All other Participants
  100% Corporate Cash from Operations

 

*   See below for details regarding the Financial Objectives.

Determination of Award Amounts
     Each EMIA Participants is eligible for a cash award (“EMIA Payout”) which
is a percentage of his or her 2009 base salary earned. An EMIA payout is
calculated as follows:

EMIA Payout ($) =      2009 base salary earned ($)
x Weighted Financial Objective Achievement Percentage (%)

          The sections below provide further detail regarding the elements of
this calculation.

2



--------------------------------------------------------------------------------



 



Weighted Financial Objective Achievement Percentage
          An EMIA Participant’s Financial Objective Achievement Percentage is
determined, for each Financial Objective to which he or she is subject, using
the table below, according to the degree of achievement (none, threshold, target
or stretch, or a prorata percentage between levels using straight-line
interpolation).

                  ACHIEVEMENT PERCENTAGE POSITION   THRESHOLD   TARGET   STRETCH
President & Chief Executive Officer
  50%   100%   200%
Chief Financial Officer
  35%   70%   140%
Chief Commercial Officer
  30%   60%   120%
President, Animal Health
  30%   60%   120%
Chief Science Officer
  30%   60%   120%
Chief Legal Officer
  30%   60%   120%
EVP Level 1
  25%   50%   100%
EVP Level 2
  20%   40%   80%
[***]
  [***]%   [***]%   [***]%
[***]
  [***]%   [***]%   [***]%
[***]
  [***]%   [***]%   [***]%

          In the case of an EMIA Participant having only one Financial
Objective, the Weighted Financial Objective Achievement Percentage is equal to
the Financial Objective Achievement Percentage determined above for the one
applicable Financial Objective.
          In the case of an EMIA Participant having more than one Financial
Objective, the Weighted Financial Objective Achievement Percentage is determined
by calculating the average of the Achievement Percentages of the Participant’s
Financial Objectives, with each Achievement Percentage weighted according to its
proportional representation among the Participant’s overall mix of Financial
Objectives.
Limitation of Payouts
          The total payout (the “Total Payout”) under the Plan and any
substantially similar cash incentive plans employed by the Company during 2009,
but not including cash incentive plans for members of the Company’s sales force
(the “2009 Cash Incentive Plans”), shall not exceed an amount equal to the
aggregate amount that would be payable to all participants in the 2009 Cash
Incentive Plans, based upon actual results, if all such participants had
Financial Objective 1, as described below, as their sole objective (the “Cash
Incentive Funding Limit”). In the event that the Total Payout would exceed the
Cash Incentive Payout Limit, all individual payouts under all 2009 Cash
Incentive Plans shall be reduced by the uniform percentage necessary to reduce
the Total Payout to the Cash Incentive Funding Limit. The provisions of the
prior sentence notwithstanding, the Chief Executive Officer may determine,
however, in his sole judgment, not to reduce any payout to any or all EMIA
Participants who are not Top Executives.
          In the event that the Total Payout is less than the Cash Incentive
Funding Limit, the Company shall retain the difference between the Total Payout
and the Cash Incentive Funding Limit.
          No payouts shall be made under the Plan if actual Corporate Cash from
Operations is less than the Threshold Achievement Level.

3



--------------------------------------------------------------------------------



 



Eligibility for EMIA Payout
          Payment of any EMIA shall be contingent upon the Committee’s
determination that the applicable Financial Objectives have been met by the
Company, and at what achievement level these Financial Objectives have been met.
Also:

  a.   In the case of any of the Top Executives, EMIA Payouts shall be
contingent upon the Committee’s approval of the Weighted Financial Objective
Achievement Percentage.     b.   In the case of all other EMIA Participants,
payment of any EMIA shall be contingent upon the determination of the Chief
Executive Officer, or his designee, of the Weighted Financial Objective
Achievement Percentage.

          Other than for reasons of Death, Incapacity, Disability or Approved
Retirement, an EMIA Participant must be employed by the Company on December 31,
2009 or the EMIA Participant will forfeit any EMIA which he or she may have
otherwise qualified to receive.
          In the event of an EMIA Participant’s death on or after January 1,
2010, the EMIA shall be paid to his or her estate. In the event of an EMIA
Participant’s death on or before December 31, 2009, a prorata portion of the
Participant’s target payout percentage, as indicated in the table on page 3,
reflecting the EMIA Participant’s time in service during the performance year,
shall be paid to his or her estate as soon as reasonably practicable.
          In the event of an EMIA Participant’s termination due to incapacity
(as evidenced by the judgment or decree of a court of competent jurisdiction) on
the date his or her EMIA is paid by the Company, the EMIA shall be paid to his
or her legal guardian or appointed representative. In the event of an EMIA
Participant’s incapacity on or before December 31, 2009, a prorata portion of
the Participant’s target payout percentage, as indicated in the table on page 3,
reflecting the EMIA Participant’s time in service during the performance year,
shall be paid to his or her legal guardian or appointed representative as soon
as reasonably practicable.
          In the event of an EMIA Participant’s termination due to Disability on
or before December 31, 2009, a prorata portion of the Participant’s target
payout percentage, as indicated in the table on page 3, reflecting the EMIA
Participant’s time in service during the performance year, shall be paid to the
Participant as soon as reasonably practicable.
          In the event of an EMIA Participant’s Approved Retirement on or before
December 31, 2009, a prorata portion of the Participant’s target payout
percentage, as indicated in the table on page 3, reflecting the EMIA
Participant’s time in service during the performance year, shall be paid to the
Participant as soon as reasonably practicable.
Timing of EMIA Payout
          The payment of all EMIA Payouts, if any, will be made between January
1 and March 15, 2010.

4



--------------------------------------------------------------------------------



 



Tax Matters
          All EMIA payments are subject to applicable state, federal, local and
other tax withholding requirements.
          To the maximum extent possible, all EMIA Payouts are intended to be
“qualified performance-based compensation” in accordance with Treas. Reg. §
1.162-27(e) and shall be interpreted and administered as such unless the
Committee determines that it is in the best interests of the Company not to
adhere to the requirements of 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treas. Reg. § 1.162-27.
Other Matters
          The Committee, in its discretion, may reduce or eliminate any EMIA
Payout in the event it determines it is in the best interests of the Company to
do so for reasons including, without limitation, financial distress of the
Company, administrative difficulties or that the EMIA Payout is nondeductible by
the Company under the Internal Revenue Code. The reduction of one or more EMIA
Payouts shall not increase the EMIA Payout of any other EMIA Participant.
          The Committee may, at any time, amend or terminate this EMIA program.
The Board of Directors of the Company, in its discretion, may, at any time,
withdraw the Committee’s authority over this EMIA program.
          The grant of an EMIA shall in no way be construed or interpreted to
establish or guarantee a term of employment and does not change the “at-will” or
other status of any person employed by the Company.
          The terms and conditions of this EMIA program are, in their entirety,
set forth in this document and the EMIA documents pertaining to a specific EMIA
Participant. Once established, the Financial Objectives may only be altered by
valid written notice to that effect from the Committee, as described in the
section above entitled “Approval of Objectives”. Any oral representation or
writing not authorized and approved by the Committee shall be void and of no
effect, and shall not be binding on the Company or the Committee.

5



--------------------------------------------------------------------------------



 



Financial Objectives
          The time period for the measurement of performance of the Financial
Objectives is January 1 through December 31, 2009. In the event that achievement
of a Financial Objective is greater than Threshold but less than Stretch, payout
percentages applicable to the Financial Objective will be prorated to reflect
actual achievement (e.g., actual Corporate Cash from Operations), using
straight-line interpolation between the two adjacent achievement levels.
Financial Objective 1: Cash From Operations

                  ACHIEVEMENT LEVEL     Threshold   Target   Stretch Corporate
Cash from Operations (1)   $[***]   $[***]   $[***]

 

(1)   [***]

Financial Objective 2: Total Prescriptions and/or Units from Promoted Products
     The Achievement Level for this item shall be determined by calculating the
average achievement level for the Company’s promoted products, as provided
below.
     [***]:

                                  ACHIEVEMENT LEVEL Product   Metric (2)  
Weight   Threshold   Target   Stretch [***]   [***]   [***]%   [***]   [***]  
[***]

 

(2)   [***]

     [***]:

                                  ACHIEVEMENT LEVEL Product   Metric (3)  
Weight   Threshold   Target   Stretch [***]   [***]   [***]%   [***]   [***]  
[***]

 

(3)   [***]

     [***].
Financial Objective 3: Animal Health Operating Income

                  ACHIEVEMENT LEVEL     Threshold   Target   Stretch Animal
Health Operating Income (4)   $[***]   $[***]   $[***]

 

(4)   [***].

Financial Objective 4: Meridian Medical Technologies, Inc. Operating Income

6



--------------------------------------------------------------------------------



 



                  ACHIEVEMENT LEVEL     Threshold   Target   Stretch Meridian
Medical Technologies, Inc.
Operating Income (5)   $[***]   $[***]   $[***]

 

(5)   [***].

7